Citation Nr: 1537662	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received with respect to the previously denied claim of service connection for a back disability.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, formerly claimed as back condition, now claimed as pelvic fracture, compression fracture of the spine, and bone spur of the spine near the hip.

3.  Entitlement to service connection for nerve damage of the right lower extremity, as secondary to the claimed degenerative joint disease of the lumbar spine.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Vincent J. Pastore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Denver, Colorado, respectively.  Jurisdiction is currently with the RO in Denver, Colorado.

In the August 2007 rating decision, the RO denied a rating in excess of 50 percent for PTSD.  In June 2013, it proposed a decreased rating of 30 percent for PTSD.  However, in March 2014, the 50 percent rating was continued.  

In the June 2011 rating decision, the RO reopened a previously denied claim for a back disability, but ultimately denied the Veteran's claim of service connection for degenerative joint disease of the lumbar spine.  The June 2011 rating decision also denied service connection for nerve damage of the right lower extremity.

During the period on appeal, the Veteran has been represented by four different representatives.  He was initially represented by a state veterans service organization, then by a national veterans service organization.  Thereafter, he was represented by attorneys of the Kresch Oliver law firm.  See VA Forms 21-22a received in July 2011 and October 2011.  Since June 2012, he has been represented by attorneys of the Finkelstein law firm.  See VA Forms 21-22a received in June 2012, October 2012, April 2013, and February 2014.  This latter representation, however, is limited to the issues listed on the title page of this decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing via videoconference in October 2014.  A transcript is of record.  During the hearing, the Veteran requested and was granted 60 days to submit additional evidence.  He was granted a 60-day extension in June 2015.  In July 2015, the Veteran's representative, after receiving a previously requested copy of the Veteran's claims file, submitted arguments and requested that the record be closed.

In January 2008, the Veteran submitted a letter dated December 2007 from a private provider, wherein the latter stated that the Veteran had been declared unemployable due to the seriousness of his PTSD.  Thereafter, in a July 2008 statement, the Veteran clarified that he was not applying for a TDIU.  Nevertheless, in a March 2014 statement, his representative characterized the Veteran's increased rating for PTSD, as encompassing a TDIU.  As such, a TDIU claim has been raised and is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  An August 1994 rating decision denied service connection for a back disability; the Veteran appealed this denial, but later withdrew his appeal.

2.  Since the last final denial in August 1994, new and material evidence related to the issue of a back disability has been received.

3.  The weight of the evidence supports a finding that the Veteran's current lumbar spine disability was incurred in service.

4.  The weight of the evidence supports a finding that the Veteran's current radiculopathy of the right lower extremity is related to service or a service-connected disability.
 
5.  For the entire appeal period, the weight of the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

6.  The Veteran's PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The August 1994 denial of service connection for a back disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for the current lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for the current radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for a rating of 70 percent, but no higher, for PTSD, during the entire appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

6.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was provided complete notice with regard to his increased rating and service connection claims in January 2007, September 2009, August 2010, and April 2011, prior to the initial adjudications.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in May 2007 and March 2013 to determine the current state of his PTSD.  The Veteran has argued that the March 2013 VA examination did not adequately portray the current severity of the condition.  
However, the Board finds that the examination, viewed in conjunction with contemporaneous treatment records provides a thorough view of the disability picture at issue and is adequate for rating purposes.  Such evidence is found to support the next-higher rating and, from the records in the file, the Board is able to conclude, without the need for further development, that total occupational and social impairment has not been demonstrated.

Nevertheless, a new VA examination is not necessary, as the Board has based on the Veteran's treatment records.  Additionally, VA provided a VA examination in May 2011 to determine the nature and etiology of the Veteran's spine and neurological disabilities.  The examiner provided a medical opinion with consideration of all pertinent evidence.  The Board finds the opinion to be adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for a back disability in an August 1994 rating decision.  The RO's decision was based in part on a finding that service treatment records did not show any treatment for a back condition.  The Veteran appealed in a September 1994 notice of disagreement.  In December 1996, the Board considered the Veteran's appeal and remanded it for additional development.  Thereafter, in a March 1997 statement, the Veteran withdrew his appeal.  As such, the August 1994 rating decision became final.  See 38 C.F.R. § 20.204.

Since the last final denial, in July 2010, VA has received lay statements from the Veteran's former captain and two other members of his platoon.  In them, these service members describe a November 1969 event in Vietnam wherein two helicopters collided in the air and crashed.  They all stated that the Veteran was present and part of the day's operation when the event occurred; one of them specifically placed the Veteran aboard one of the helicopters.  These lay statements were submitted alongside a claim of service connection for cracked pelvis, compressed disc and spine, bone spur of the bottom of the spine, and possible nerve damage.  See, e.g., July 2010 statement (received in August 2010).  Thereafter, in September 2010, VA received a statement from the Veteran, wherein he stated that he has been in pain since the helicopter incident.

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection

Preliminarily, the Board notes that the RO reopened the claim and conducted a full review of the evidence.  As such, the Board has jurisdiction to adjudicate the issue of service connection for a lumbar spine disability in the instant decision.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Degenerative Joint Disease of the Lumbar Spine

The medical evidence shows that the Veteran has a current back disability.  During a May 2011 VA examination, he was diagnosed with degenerative joint disease of the lumbosacral spine.  

The Veteran contends that his spine disability is related to a November 1969 helicopter crash during a rescue operation in Vietnam.  See, e.g., October 2014 Board hearing transcript.  He has submitted lay statements from his captain and two members of his platoon stating that the Veteran was part of the operation.  One of the statements specifically placed the Veteran aboard one of the helicopters.  The Veteran has also submitted military records that document the collision and crash of two U.S. helicopters.  See military records received August 2010.

Pursuant to 38 U.S.C.A. § 1154(b), for any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  See also 38 C.F.R. § 3.304(d).

The Veteran's DD 214s indicate that he served in Vietnam from October 1969 to November 1970.  He received, among other awards, the Combat Infantry Badge.  His military occupational specialty was 11C20, signifying indirect fire infantryman.    At the October 2014 Board hearing, he testified that he served in combat in Vietnam.  In view of the above, the Board finds that the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b).  

At his October 2014 Board hearing, the Veteran testified that the helicopter he was flying in collided with another helicopter.  His helicopter was "discombobulated" by the collision.  He was the last one to be kicked off the helicopter.  He estimated that he fell from a height of 13 to 15 feet and felt a crunch when he hit the ground.  As stated above, the Veteran's account is consistent with that of his fellow service members, and the Veteran is competent to describe his in-service injury as it is factual in nature and capable of lay observation.  Furthermore, the Board finds his account of his injury and in-service duties to credible, especially in light of his combat service.  

The May 2011 VA examiner opined that the Veteran's lumbosacral degenerative joint disease is at least as likely as not related to the November 1969 helicopter accident.  He based his opinion in the Veteran's report of abrupt lumbar pain at the time of the accident and unabated low back pain ever since the injury.  In this regard, the Board notes that Veteran has reported continuous back symptoms since service.  See, e.g., October 2014 Board hearing.  Additionally, a July 2010 letter (received August 2010) from a private provider shows that the Veteran has been treated for low back pain since 1987.

In sum, the most probative evidence shows that the Veteran's current lumbar spine disability is related to the injury he sustained during combat service in Vietnam.  

Nerve Damage of the Right Lower Extremity

The Veteran is also claiming service connection for a neurological disability described as nerve damage of the right lower extremity, as secondary to his spine disability.  The May 2011 VA examination shows a diagnosis of recurrent radiculopathy of the right lower extremity associated with lumbosacral degenerative joint disease.  Accordingly, the examiner opined that the Veteran's right leg radicular symptoms are secondary to his lumbosacral disability and are therefore at least as likely as not related to the November 1969 helicopter accident.

In sum, the most probative evidence shows that the Veteran's radiculopathy of the right lower extremity is related to the injury he sustained during service in Vietnam.  
Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been rated as 50 percent disabling since March 31, 1995.  The Board finds that he meets the criteria for a rating of 70 percent, but no higher, for the entire appeal period.  

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In the present case, the Veteran underwent a VA psychiatric examination in May 2007.  The Veteran reported that he had recently gone back to treatment after the death of his brother-in-law in a motorcycle accident.  The report notes that the brother-in-law was also a Vietnam veteran and that he died in a VA facility, waiting for treatment.  This event greatly upset the Veteran, bringing back PTSD symptoms.  At the time, he had been married for two years to his second wife, felt that his wife was very understanding of him, and was afraid of losing the marriage.  He reported difficulties with his business, due to economic conditions.  He was trying to promote his business, but was unable to do so due to his irritability.  When he noticed that he was becoming irritable, he went off and isolated himself.  From 2004 to the fall of 2006 he was not in treatment, and thought that he had gotten over his condition; he was therefore surprised to find that his symptoms were returning.

The Veteran reported sleep difficulties, sleeping about four hours per night, and always feeling tired.  At home, he stays away from light and sound.  He occasionally has crying spells, and feels very hopeless and overwhelmed, especially about his dwindling business.  He had not felt suicidal.  He was irritable, isolated himself, and was not able to enjoy himself.  He went to church sporadically and got together with family mostly on the weekends.  He used to ride a motorcycle but stopped after his brother-in-law's death in a motorcycle accident.  He reported ongoing anxiety and worrying about his business, his marriage and the war in Iraq.  He still had triggers whenever he read or talked about Vietnam, heard a helicopter, or sensed certain smells or noises that brought back intense memories.

Upon mental examination, the Veteran was casually dressed, spoke in tangential fashion, and had a pressured demeanor.  His affects were fully ranged and appropriate to content.  There were no soft signs of psychosis elicited, no frank delusional or hallucinatory experiences.  Cause and effect thinking was maintained.  He used language abstractly.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 54, referable to poor sleep, constant feelings of fatigue which interfere with work, irritability, social isolation, exaggerated responses, and hypervigilance.  The examiner noted that there had been a worsening of the Veteran's condition in the past year and characterizing his social and occupational impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning.  The examiner noted that the Veteran's sleep difficulties caused impaired functioning on his job and his irritability interfered with his social relationships, having contributed to his earlier divorce.

The Veteran underwent a second VA psychiatric examination in March 2013. He had by this time been married to his second wife for nine years.  He reported not having friends and avoiding most social situations.  He reported problems with both concentration and distractibility in his work.  His sleep difficulties affect his productivity at work.

The Veteran reported sleeping about 4-5 hours per night and always feeling tired.  He reported nightmares two or three times per week, relating to his family being in danger or at risk.  He reported fears of losing his family.  Most mornings he woke up scared and angry.  He experienced intrusive thoughts about upsetting things.  He reported flashbacks and triggers when a helicopter flied overhead.  He stated that he is not comfortable in crowds because it is confining and does not feel safe.  He was hypervigilant, always on guard in public places.  Unpredictable loud noises were difficult for him.  He denied any visual or auditory hallucinations.  He stated that he felt more isolated and detached from people.

Upon mental examination, the examiner noted that he was casually dressed, neat, with good hygiene and appropriate behavior.  Speech was tangential at times.  Mood was euthymic, animated at times.  He had bright affect.  His thought process was within normal levels.  He denied suicidal ideation or psychotic symptoms.  His mind was logical, with good insight and judgment.  The examiner noted that the Veteran's PTSD manifested as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.

The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The Veteran was assigned a GAF score of 57.

Beyond the VA examinations, the evidence includes VA treatment records that portray a slightly more serious picture of the Veteran's condition.  For instance, a December 2012 VA described the Veteran as significantly disabled from his PTSD.  In fact, the Veteran's GAF scores during the appeal period have included various scores in the 41-50 range.  See VA treatment records from July 2007, October 2007, December 2008, July 2009, December 2009, January 2010, July 2010, December 2011, and December 2012 (this last one in Virtual VA).  A GAF score of 41-50 indicates that the examinee has serious symptoms or a serious impairment in social or occupational functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board acknowledges that GAF score is not conclusive of overall impairment.

The Board also notes that December 2007 and March 2014 letter from the Veteran's psychiatrist characterize the Veteran's condition as acute, with his concentration and decision-making abilities greatly diminished.  The provider characterized the Veteran's social and occupational impairment as severe, and stated that the Veteran had been declared unemployable due to the seriousness of his condition.

The Board finds that overall, these reports provide evidence in support of a 70 percent evaluation throughout the rating period on appeal.  As stated above, various GAF scores assigned throughout the appeal period indicate serious symptoms and impairment.  Insofar as such scores conflict with the slightly better scores assigned in the VA examinations, the Board resolves any doubt in favor of the Veteran.

The Board, however, finds that the record is against a finding of total impairment.  The Veteran's marriage appears to be stable and he has a meaningful relationship with his daughter.  Additionally, there is no indication of inappropriate behavior or deficits in communication rendering him completely impaired socially and occupationally.  As such, the record is against a finding of total impairment.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a 70 percent rating, and no higher, is warranted for the Veteran's PTSD during the entire appeal period.  




TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, and prior to this decision, service connection has been in effect for PTSD, rated as 50 percent disabling since March 31, 1995; and tinnitus, rated as 10 percent disabling since July 15, 2011.  The combined disability rating is was 60 percent.  As stated above, the Board has assigned a 70 percent rating for PTSD.  As such, throughout the rating period on appeal his current ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a) and he meets the criteria for consideration for entitlement to TDIU on a schedular basis.  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran's representative contends that the Veteran's PTSD prevents him from securing or following substantial gainful employment.  In this regard, he points to December 2007 and March 2014 letters from the Veteran's psychiatrist, stating that his concentration and decision-making abilities are greatly diminished, he has severe social and occupational impairment, and he is unemployable due to his PTSD.  Moreover, the representative argues that the Veteran's employment is marginal at best and does not constitute substantially gainful employment.  The Board finds that the weight of the evidence supports the Veteran's contentions.

The evidence of record shows that the Veteran is currently employed as a certified lab ceramist.  His job consists of fabricating tooth implants for doctors.  See October 2014 Board hearing transcript (in Virtual VA).  During the March 2013 VA examination, the Veteran stated that he has done this work for 47 years.  He stated that the work is very detail-oriented and that he was finding it harder to concentrate and work with his hand.  See October 2014 Board hearing transcript.

The evidence also shows that the Veteran's business has diminished during the period on appeal, due mainly to general economic conditions but also due to his inability to engage in the social aspects of soliciting new business clients.  Id.  During the October 2014 Board hearing , he stated that he worked three days per week, three hours per day, during which he mostly just sat in his working space, looking at the phone, making phone calls, trying to acquire new clients.  For the previous year, he reported earnings of $6,200, which almost entirely went to cover his overhead.  He stated that he had not received a paycheck.

As already stated, the Veteran's psychiatrist has submitted two letters stating that the Veteran is unemployable due to his PTSD.  See December 2007 and March 2014 letters.  This provider specifically stated that the Veteran's concentration and decision-making abilities are greatly diminished, he has severe social and occupational impairment, and he is unemployable due to his PTSD.

After having reviewed the record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD prevents him from securing or following substantially gainful employment.  In this regard, the Board notes that the Veteran has worked as lab ceramist for 47 years.  This line of work is detail-intensive and is therefore particularly sensitive to the Veteran's concentration issues.  Additionally, there is no indication that he has training or experience in other areas of endeavor.  Furthermore, his propensity to socially isolate prevents him from soliciting new business clients or, for that matter, engaging in work that entails significant human interaction.  Last, the evidence supports the assertion that the Veteran's current employment is marginal, with no prospects of improving.

In sum, the Board finds the evidence to be in equipoise with respect to whether the service-connected mental health disability precludes the Veteran from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected mental health disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.


						(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a back disability is granted.

Service connection for degenerative joint disease of the lumbar spine is granted.

Service connection for radiculopathy of the right lower extremity is granted.

A rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to a TDIU is granted





______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


